DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 03/21/2022.
Claims 1, 3-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 12, 19 and dependent claims 3-9, 11, 13, 20 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claim 2 have been canceled by the Applicant.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following terms lack proper antecedent basis:
-- the determining -- in claim 5 line 3, claim 7 line 3, claim 8 line 3, and claim 9 line 2.

The following claim language is not clearly understood:

Claim 1 recites “attempting connections … the external servers”, “determining a selected external sever...” and processing the portion…using the selected external server”. It is unclear if the selected server is connected or is not connected upon attempting and selecting.

Claim 4 line 2 recites “order for processing the connections”. It is unclear what is being referred by the “order” for processing the connections. It is also unclear what does “processing” of connections indicate.


Claim 12 recites “data condition” associated with the foreign table. It is unclear “data condition” is referring to what conditions/attribute of data and which condition would cause the server to be connected and which condition would not allow connection to the foreign servers.

Claim 19 recites “evaluate … server ... satisfy virtual query” and “optimal foreign server…based on conditions evaluated”. It is unclear if more than one server are able to satisfy the same virtual query portion, which one is considered optimal. 

Claims 12 and 19 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1, 3-18 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

		Step 1
First, claims 1, 3-18 are directed to a method and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

Step 2A Prong One

	Claim 1 is directed to “selecting external server from list of available servers for processing request”. The claim elements of “selecting at least one of external servers to be connected to the local data engine system in response to the attempting”, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “selecting an external server … from a list of available server based on a condition i.e. response to attempting” is an example of selecting an item from a given list of item based on certain criteria, which can be performed entirely in the human mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 


Step 2A, Prong Two

The judicial exception is not integrated into a practical application. In particular, the claim 1 only recites additional claim elements of “receiving a data engine query on a local data engine system” (extra pre-solution activity, routine query execution method in database systems, See MPEP §2106.05 (g));  “obtaining a list of available external servers from a Data Definition Language (DDL) statement associated with the portion” (data gathering execution: routine query/configuration method in database management system See MPEP §2106.05 (g)); See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1353 Fed. Cir, 2016) ; attempting connections to one or more of the external servers (extra-solution activity, routine query execution method in database systems); and processing the portion of the data engine request using the selected external server (post solution activity, common query execution). These additional elements recite generic computing component or generic computing method particularly for database management system, that when considered alone or in combination, either fall into insignificant pre/post extra solution activities or merely tieing the generic components/methods to a particular technological environment without particularly improving functioning of the computer or technical field/environment. For example, receiving a query, obtaining list of servers, attempting connections, query execution etc. are examples of generic and routinely performed method in the data processing systems as recognized by one of ordinary skills in the art and can be regarded as extra pre/post solution activity. These additional elements don’t recite any specific technological improvement or tie the claim elements to specific improvement in technology as described in the specification. Additional claim elements are example of linking the abstract idea to a particular technological environment and resembles the idea of pre/post insignificant extra solution activity and can’t be considered to impose additional limitations on the abstract idea of the claim. 
Thus, the claim 1 is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A PRONG TWO - No) and therefore the analysis moves to step 2B of the Mayo/Alice two-part framework.

Step 2B
Because claim 1 is directed to a judicial exception, Analysis must determine, according to Alice, whether these claims recite an element, or combination of element that is enough to ensure that the claim is directed to significantly more than a judicial exception.
The Memorandum, Section III(B) (footnote 36) states:
	In accordance with existing guidance, an examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, conventional activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
		The Berkheimer Memorandum, Section III (A)(1) states:
A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particular of such additional elements to satisfy 35 U.S.C. § 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
	Regarding, the “receiving a data engine query on a local data engine system”; “obtaining a list of available external servers from a Data Definition Language (DDL) statement associated with the portion”; “attempting connections to one or more of the external servers; and “processing the portion of the data engine request using the selected external server”, are conventional or generalized functions indicate that the Specification discloses conventional and routine functions, and describes the functions in a manner that indicates that these elements are sufficiently well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). See Spec. [0064] [0071]-[0073] [0075] [0096]-[0097] [0100] [0116]. Further, the Specification does not provide additional details that would distinguish the recited functions from generic implementation individually and generic implementation in the combination. Further, it is recognized that receiving (e.g. receiving query or obtaining list of server), processing (e.g. processing query), and storing data as well as receiving or transmitting data over a network (e.g. attempting connections, processing query on external resource) are well-understood, routine, and conventional activities. Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016); See also TLI Commc’ns, 823 F.3d 607; and Elec. Power, 830 F.3d at 1350. There is no indication that the recited element override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”); See also Customedia Techs., LLC v. Dish Network Corp, 951 F.3d 1359, 1366 (Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance… amounts to a recitation of what is well-understood, routine, and conventional”) (quoting  SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir. 2014)) (“That a computer receives and sends the information over a network e.g. receiving query and processing query on external resource -- with no further specification -- is not even arguably inventive”). Therefore, these additional limitations  of claim 1 simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception and are not sufficient to amount to significantly more than the judicial exception. 
	Thus, Claim 1 is not directed to significantly more that an patent ineligible concept.
Independent claims 12 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 1.

Claim 3 recites “identifying portion of the data engine query  as access to a foreign table located on an external data engine system”, which itself is an abstract idea because it involves observation, evaluation, judgement, and opinion.

Claim 4 does not add any meaning limitations to the abstract idea because they further describe the step of “identifying an order for processing the connections”, which is combination of observation, evaluation, judgement, and opinion.
Claims 5-10 do not add any meaning limitations to the abstract idea because they further describe the step of “selecting based on certain conditions”, which is combination of observation, evaluation, judgement, and opinion.
Claim 11 does not add any meaning limitations to the abstract idea because they further describe the step of “identifying the override of the selection condition”, which is combination of observation, evaluation, judgement, and opinion.
Claim 13 does not add any meaning limitations to the abstract idea because they further describe the step of “obtaining the list” and resembles the insignificant extra solution data gathering activity.
Claims 14-17 does not add any meaning limitations to the abstract idea because they further describe the step of “evaluating”, which is combination of observation, evaluation, judgement, and opinion.
Claim 18 do not add any meaning limitations to the abstract idea because they further describe the step of “changing the condition”, which is combination of observation, evaluation, judgement, and opinion.

Therefore, the claim(s) 1, 3-18 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (US Pub. No. 2019/0147085 A1, hereafter Pal) in view of Saxena et al. (US Pub. No. 2020/0409949 A1, hereafter Saxena).


Both Pal and Saxena were cited in the last office action.

As per claim 1, Pal teaches the invention substantially as claimed including a method, comprising: 
receiving a data engine query on a local data engine system ([0102] fig. 1A query system 16 local data store 20 external data system 12 fig 19 receive search query 2102 search head 210 search service 220 [0092] query system, receive search queries [0441] receive search query); 
identifying a portion of the data engine query that is to be processed externally from the local data engine system ([0442] fig. 19 search, indexers 206, external data source, search both, harmonize the partial search result [0451] fig 19 2112 search query requires searching external data system [0459] [0166 [0167] [0428] another portion of the search scheme can be communicated to the worker nodes 214 for application to the external data sources 209 [0715] [0967] identify subquery, external data system, parsing fig. 42 4206); 
obtaining a list of available external servers from a statement associated with the portion ([0167] search reference to virtual index, relates to externally stored and managed data collection, virtual indices, SQL [0168] search query references, SQL database [0668] query coordinator, determine, external data sources [0658] partitions available for accessing data, computing resources on the external data sources become available, identify endpoint that will handle any subqueries and location [0692] fig 42 4204 [0964] identifies one or more external data source, lookup/search [0766] [0195] fig 61 deployment portion, information, one or more external data system 12); and 
processing the portion of the data engine query using the at least one selected external server (fig 19 trigger external search 2112 execute external search phase 2114 partial search results 2116 worker nodes 214 external data sources 209 fig 42 4208 4210 fig 52 5210).

Pal doesn’t specifically teach a Data Definition Language (DDL) statement, attempting connections to one or more of the external servers; selecting at least one of external servers to be connected to the local data engine system in response to the attempting.

Saxena, however, teaches a Data Definition Language (DDL) statement (([0079] DDL operations), attempting connections to one or more of the external servers ([0049] attempting to connect, storages service); 
selecting at least one of external servers to be connected to the local data engine system ([0045] control plane, processing nodes, remote data processing clients, arbitrate, select or dispatch requests to different processing nodes [0046] [0053] leader node,  utilize remote query processing resources, selecting, routing, directing, or otherwise causing a received query to be performed using secondary capacity resources, such as a secondary processing cluster [0055] Query, remotely stored data, node-specific query instructions, remote operations, directed by individual compute node(s)) in response to the attempting ([0049] attempting to connect with storage device [0073] control plane, provision cluster, configure network connections processing cluster, leader node  [0057] dispatch the requests to respective processing nodes).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Pal with the teachings of Saxena (analogous prior arts: Pal [0005] Saxena [0019]) of data definition language operations, attempt to connect storage service and configuring network connection to the storage service and arbitrate, selecting and dispatch requests to different processing nodes/clusters with successful attempt to improve efficiency (Pal [0007] Saxena [0020]) and allow Data Definition Language (DDL) statement , attempting connections to one or more of the external servers; selecting at least one of external servers to be connected to the local data engine system in response to the attempting to the method of Pal as in the instant invention.


As per claim 3, Pal teaches wherein the identifying further includes identifying the portion of the data engine query as access to a foreign table located on an external data engine system ([0451] fig 19 search head 210: scope of search query requires searching at least one external data system, send information to the DFS master 212 [0459] determine external data sources will be accessed, trigger search of an external search of the external data source [0166] request, parameters, search request reference an external data collection [0167] search reference to virtual index, relates to externally stored and managed data collection [0428] another portion of the search scheme can be communicated to the worker nodes 214 for application to the external data sources 209 [0715] query dataset source [0967] identify subquery, external data system, parsing).  

As per claim 4, Pal teaches wherein the obtaining further includes identifying an order for processing ([0446] search phases, ordered, sequence that requires an earlier phase completed before a subsequent phase can begin).  
Saxena teaches remaining claim elements of the connections to the external server during the attempting from the DDL statement ([0049] attempting to connect, storages service [0049] if the connection attempt unsuccessful [0073] control plane, configure network connections, storage services, access database to perform query [0079] DDL operations).

As per claim 5, Pal teaches wherein the selecting further includes enforcing a data condition for data associated with the portion ([0382] query, seek, events, meeting specified criteria, only events within the time period, number of events in the period match the specified criteria [0383] updating report, query [0406] data fields, application, created/updated, tabular data, rule-based updates [0944] query system, instruct, external data system, provide results to another external system, convert format). 
Saxena teaches remaining claim elements each successful connection made to the external servers during the determining ([0049] attempting to connect, storages service [0049] if the connection attempt unsuccessful [0073] control plane, configure network connections, storage services, access database to perform query).

As per claim 6, Pal teaches wherein the selecting further includes selecting the one of the external servers that satisfied the data condition from the list (fig 19 execute external search phase 2114 worker nodes 214 external data sources 209 fig 42 4208 fig 52 5210 [0382] query, seek, events, meeting specified criteria, only events within the time period, number of events in the period match the specified criteria [0383] updating report, query [0406] data fields, application, created/updated, tabular data, rule-based updates ).  
Saxena teaches remaining claim elements of successful connection ([0049] attempting to connect, storages service [0049] if the connection attempt unsuccessful [0073] control plane, configure network connections, storage services, access database to perform query).

As per claim 7, Pal teaches wherein the selecting further includes enforcing a resource availability or resource load condition to the external servers during the determining ([0429] DFS master, manage different search operations and balance workloads, keeping track of resource utilization, executing search, obtaining results [0465] load balancing operation, worker nodes [0583] balance load on the network).  
Saxena teaches remaining claim elements of successful connection made ([0049] attempting to connect, storages service [0049] if the connection attempt unsuccessful [0073] control plane, configure network connections, storage services, access database to perform query).


As per claim 8, Pal teaches the selecting further includes enforcing workload settings conditions to the external servers during the determining ([0429] DFS master, manage different search operations and balance workloads, keeping track of resource utilization, executing search, obtaining results [0465] load balancing operation, worker nodes [0583] balance load on the network [0483] setting, worker node, time-ordered search result [0645] workload advisor, resource allocation recommendation for processing queries).  
Saxena teaches remaining claim elements of successful connection made ([0049] attempting to connect, storages service [0049] if the connection attempt unsuccessful [0073] control plane, configure network connections, storage services, access database to perform query).


As per claim 9, Pal teaches wherein the selecting further includes enforcing selection conditions during the determining ([0694] dataset source, support, number of partitions, satisfies, threshold number of partitions, can be matched without overextending the nodes, match number of partition supported by the source, corresponding worker node [0958] address, mismatch, external data system, assign, local search identifier, subquery; Also Saxena: [0021] [0024]).  

As per claim 10, Saxena teaches dynamically changing the selection conditions to different selection conditions based on an override of the selection conditions ([0021] dynamically choose, dynamically changing conditions/workloads, [0024] dynamically assigning queries to secondary processing resources, whether engine available to perform, availability information, current workload if query engine [0042]  [0043] latest database data, perform queries). 

As per claim 11, Saxena teaches identifying the override of the selection condition as a session level override or a Data Manipulation Language (DML) level override ([0021] dynamically assigning queries, secondary processing resources, changing conditions: workloads/ configurations/availability, query assignment, modified, optimal assignment [0079] DML operation; Pal: [0532]).  

As per claim 12, Pal teaches the invention substantially as claimed including a method comprising: 
receiving a query ([0451] fig 19 receive search query 2102) having a portion that includes a virtual query associated with a foreign table that is external to a local database system ([0451] fig 19 search head 210: scope of search query requires searching at least one external data system, send information to the DFS master 212 [0459] determine external data sources will be accessed, trigger search of an external search of the external data source [0166] request, parameters, search request reference an external data collection [0167] search reference to virtual index, relates to externally stored and managed data collection [0428] another portion of the search scheme can be communicated to the worker nodes 214 for application to the external data sources 209 [0715] query dataset source [0967] identify subquery, external data system, parsing); 
obtaining a list of foreign servers that include the foreign table ([0167] search reference to virtual index, relates to externally stored and managed data collection [0668] query coordinator, determine, external data sources [0658] partitions available for accessing data, computing resources on the external data sources become available, identify endpoint that will handle any subqueries and location [0692] fig 42 4204 [0964] identifies one or more external data source, lookup/search [0766] [0195] fig 61 deployment portion, information, one or more external data system 12); 
evaluating based on at least one data condition associated with the foreign table ([0382] query, seek, events, meeting specified criteria, only events within the time period, number of events in the period match the specified criteria [0383] updating report, query [0406] data fields, application, created/updated, tabular data, rule-based updates [0511] determine whether the external data sources may or may not be able to execute sharded query, randomly choose, worker nodes, execute, query);  
Docket No. 18-102424a particular foreign server to process the virtual query based on the evaluation ([0511] external data source, execute, query [0572] search head,  to external data sources [0613] selecting worker node/processor [0382] query, seek, events, meeting specified criteria, only events within the time period, number of events in the period match the specified criteria [0383] updating report, query [0406] data fields, application, created/updated, tabular data, rule-based updates [0944] query system, instruct, external data system, provide results to another external system, convert format [0511] determine whether the external data sources may or may not be able to execute sharded query, randomly choose, worker nodes, execute, query); and 
routing the virtual query to the particular foreign server for processing with the query (fig 19 execute external search phase 2114 worker nodes 214 external data sources 209 fig 42 4208 fig 52 5210 [0428] another portion, search, communicated to worker nodes for external data sources fig 54 5410 [0511] determine whether the external data sources may or may not be able to execute sharded query, randomly choose, worker nodes, execute, query).  

	Pal doesn’t specifically teach evaluating each of the foreign servers that can be connected to local database system based on at least one data condition, selecting a particular foreign server based on evaluation.

Saxena, however, teaches evaluating each of the foreign servers that can be connected to local database system based on at least one data condition ([0049] attempting to connect, storages service, evaluate access credentials), selecting a particular foreign server based on evaluation ([0049] if the connection attempt unsuccessful i.e. indicate successful attempt as well [0073] control plane, configure network connections, storage services, access database to perform query, evaluate access credentials [0024] select more optimal query engine to perform the query, dynamically assigning queries to second processing resources [0090] [0045] control plane, processing nodes, remote data processing clients, arbitrate, select or dispatch requests to different processing nodes [0046] [0053] leader node,  utilize remote query processing resources, selecting, routing, directing, or otherwise causing a received query to be performed using secondary capacity resources, such as a secondary processing cluster [0055] Query, remotely stored data, node-specific query instructions, remote operations, directed by individual compute node(s) [0049] attempting to connect with storage device [0073] control plane, provision cluster, configure network connections processing cluster, leader node  [0057] dispatch the requests to respective processing nodes).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Pal with the teachings of Saxena (analogous prior arts: Pal [0005] Saxena [0019]) to evaluate access credentials and attempt to connect to storage service/selected query engine to improve efficiency (Pal [0007] Saxena [0020]) and allow evaluating each of the foreign servers that can be connected to local database system based on at least one data condition, selecting a particular foreign server based on evaluation to the method of Pal as in the instant invention.

Claim 13 recites the method of claim 12, with limitations similar to those of elements in claim 1. Therefore, it is rejected for the same rational.
Claim 13 recites the method of claim 12, with limitations similar to those of elements in claim 1. Therefore, it is rejected for the same rational.
Claim 14 recites the method of claim 12, with limitations similar to those of elements in claim 4. Therefore, it is rejected for the same rational.
Claim 15 recites the method of claim 12, with limitations similar to those of elements in claim 4. Therefore, it is rejected for the same rational.
Claim 16 recites the method of claim 12, with limitations similar to those of elements in claim 5. Therefore, it is rejected for the same rational.
Claim 17 recites the method of claim 12, with limitations similar to those of elements in claim 8. Therefore, it is rejected for the same rational.
Claim 18 recites the method of claim 12, with limitations similar to those of elements in claims 9 and 10. Therefore, it is rejected for the same rational.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Saxena, as applied to above claims, and further in view of Handa et al. (US Pub. No. 2007/0192328 A1, hereafter Handa).

As per claim 15, Saxena teaches when the corresponding foreign servers satisfy the at least one data condition until (0459] trigger search of an external search of the external data source [0167] search reference to virtual index, relates to externally stored and managed data collection [0806] identification of the external data source) the particular foreign server is selected during the selecting ([0049] if the connection attempt unsuccessful i.e. indicate successful attempt as well [0073] control plane, configure network connections, storage services, access database to perform query, evaluate access credentials [0024] select more optimal query engine to perform the query, dynamically assigning queries to second processing resources [0090]).  

Pal and Saxena, in combination, do not specifically teach wherein evaluating further includes maintaining successful connections made to corresponding foreign servers as open connections.

Handa, however, teaches wherein evaluating further includes maintaining successful connections made to corresponding foreign servers as open connections ([0020] automatically manage connection, open/close/maintain connection [0003]).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Pal and Saxena (analogous prior arts: Pal [0005] Saxena [0019] Handa [0005]) with the teachings of Handa of automatically managing connection including maintaining open connection to improve efficiency (Pal [0007] Saxena [0020] Handa [0004]) and allow maintaining open connections until server is selected to the method of Pal and Saxena as in the instant invention.



Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Saxena, and further in view of Handa, as applied to above claims.

As per claim 19, Pal teaches the invention substantially as claimed including a system, comprising: 
a data engine management system (fig 4 RDBMS 416); 
at least one hardware processor (fig 62 74); 
a non-transitory computer-readable storage medium having executable instructions ([1116]) representing a workload request manager (fig 33 search and process master 3302 workload advisor 3310 workload catalog 3312 query coordinator 3314); 
the workload request manager (fig 33 3302 3310 3312 3314) configured to execute on the at least one hardware processor (fig 62 74) from the non-transitory computer-readable storage medium ([1116] ) causing the processor to (fig 62 74): 
evaluate a list of foreign servers that can satisfy ([0459] trigger search of an external search of the external data source [0167] search reference to virtual index, relates to externally stored and managed data collection [0806] identification of the external data source [0511] determine whether the external data sources may or may not be able to execute sharded query, randomly choose, worker nodes, execute, query) a virtual query portion ([0451] fig 19 search head 210: scope of search query requires searching at least one external data system [0459] determine external data sources will be accessed, [0166] request, parameters, search request reference an external data collection [0428] another portion of the search scheme can be communicated to the worker nodes 214 for application to the external data sources 209 [0715] query dataset source [0967] identify subquery, external data system, parsing ) of a query that is being processed by the data engine management system ([0800] fig 42 receive query 4202 query coordinator 3304); 
foreign server based on conditions evaluated for each foreign server that the data engine management system was able to connect to ([0150] monitoring component, data record, network latency, state, state of network connection [0425] logical connection, external data system, searched [0145] network performance data [0511] determine whether the external data sources may or may not be able to execute sharded query, randomly choose, worker nodes, execute, query); and 
route the virtual query to the foreign server during the query processing from the data engine management system (fig 19 execute external search phase 2114 worker nodes 214 external data sources 209 fig 42 4208 fig 52 5210 [0428] another portion, search, communicated to worker nodes for external data sources fig 54 5410 [0511] determine whether the external data sources may or may not be able to execute sharded query, randomly choose, worker nodes, execute, query).  

Pal doesn’t specifically teach selecting an optimal foreign server, close open connections to non-selected foreign server once the optimal foreign server is selected; and route the query to optimal foreign server using remaining open connection to optimal foreign server.

Saxena, however, teaches selecting an optimal foreign server ([0020] queries, optimally performed, using different query engine [0024] select more optimal query engine to perform the query, dynamically assigning queries to second processing resources [0090]), open connections to non-selected foreign server once the optimal foreign server is selected ([0024] select more optimal query engine to perform the query, dynamically assigning queries to second processing resources [0049] unsuccessful connection attempt); and 
route the query to optimal foreign server using remaining open connection to optimal foreign server ([0024] more optimal query engine, query, assigned 152, query engine 120  i.e. remote/secondary [0041] query, sent, processing, local and/or remote data [0090] [0049] attempting to connect with storage service [0073] control plane, configure network connections, storage services, access database to perform query).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Pal with the teachings of Saxena (analogous prior arts: Pal [0005] Saxena [0019] ) of dynamically assigning query to more optimal query engine and unsuccessful connection attempt and connect storage service and configuring network connection to the storage service with successful attempt to improve efficiency (Pal [0007] Saxena [0020] ) and allow selecting an optimal foreign server, non-selected foreign server once the optimal foreign server is selected; and route the query to optimal foreign server using open connection to optimal foreign server to the method of Pal as in the instant invention.
Pal and Saxena, do not specifically teach close open connections.
Handa, however, teaches close open connections to non-selected foreign server ([0020] automatically manage connection, open/close/maintain connection [0044] fig 3B 328).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Pal and Saxena with the teachings of Handa (analogous prior arts: Pal [0005] Saxena [0019] Handa [0005]) of automatically managing connection including closing connection to improve efficiency (Pal [0007] Saxena [0020] Handa [0004]) and allow close open connections to the method of Pal and Saxena as in the instant invention.
As per claim 20, Saxena teaches dynamically change the conditions based on detected overrides received during the query processing on the data engine management system ([0021] dynamically choose, dynamically changing conditions/workloads [0024] dynamically assigning queries to secondary processing resources, whether engine available to perform, availability information, current workload if query engine [0042]  [0043] latest database data, perform queries). 


Response to Arguments

Some of the previous objections under 35 USC 112 have been withdrawn. However, some are maintained and some new objections are made in reference to the amended claims.

Applicant's amendments to the claims do not overcome the previous35 U.S.C. §101 rejections and therefore are maintained.

Applicant's arguments filed on 03/21/2022 have been fully considered but they are not persuasive. In Applicant’s response filed on 03/21/2022, Applicant argues the following:
Pal describes external data storage but not query processing.
Saxena describes entire query processing being processed externally, but not a “portion of a data engine query”.

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a: Examiner respectfully disagree. Pal is directed to query processing wherein the subquery included in the query is to be executed at an external data system (abstract). As such Pal teaches, the external data system 12-1 may include a server running SQL database or cloud computing services and may be a data intake and query system that is separate and distinct from the data intake and query system 16 ([0105]). Pal also teaches external data system can process data, perform requests received from other computing system ([0107]). Pal also teaches intake and query system may be referred as primary and secondary depending on which system receives query and which system executes a sub query [0885]). External data system (fig 1A 12-1) may also include third party data storage and processing system ([0896]). Therefore, Pal clearly teaches an external data system for processing subquery.
With respect to point b: Examiner respectfully disagree. First, Saxena has not been applied to reject the claim elements reciting “processing portion of data query”. “processing portion of data query” as such being taught by Pal (fig 19 2112 2114 partial search results 2116 214 209 fig 42 4208 4210 fig 52 5210). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, as such Saxena teaches “execute portions of queries or other access requests with respect to data that is stored in a remote data store”, perform the portions of the query plan assigned to the compute node ([0056]) and queries sent to a processing cluster 320 may be directed to local data stored in the processing cluster and/or remote data. Therefore, execute the queries with respect to local data in the processing cluster or remote data processing clients for direct execution of different sub-queries ([0041]). Therefore, even though Saxena has not been applied in the rejection of claim elements directed to partial query execution, Saxena does teach the argued limitations processing portion of data query as well as aggregating the partial results of different operations of the query ([0057]).


Examiner Notes
Examiner cites particular paragraphs or column and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art ort disclosed by the examiner.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al. (US 2017/0103094 A1) Request Routing And Query Processing In A  Sharded Database.
Hutchison et al. (US 2008/0319967 A1) teaches method and system for executing a database query.
Sah et al. (US 2018/0025053 A1) teaches Systems And Methods For Load Balancing And Connection Multiplexing Among Database Servers.
Taboada et al. (US 7,209,915 B1)  Method, System And Apparatus For Routing A Query To One Or More Providers.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195